United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 12, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-20639
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

NORMAN ALAN MCDONNELL,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. H-02-CR-716-ALL
                      --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Norman Alan McDonnell appeals the sentence imposed following

his guilty-plea conviction of being a felon in possession of

firearms, in violation of 18 U.S.C. § 922(g)(1).   McDonnell first

argues that the district court erred in determining that his

offense level should be increased pursuant to U.S.S.G.

§ 2K2.1(c) on the ground that he possessed a firearm in

connection with commission of the offense of intent to distribute

methamphetamine.   Given the close proximity of the .22 caliber

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-20639
                               -2-

Remington rifle to the methamphetamine laboratory maintained by

McDonnell, as indicated by the presentence report (PSR) adopted

by the district court, McDonnell has failed to show that the

district court erred in applying U.S.S.G. § 2K2.1(c).     See United

States v. Condren, 18 F.3d 1190, 1197-98 (5th Cir. 1994); United

States v. Hernandez, No. 91-8249 (5th Cir. Feb. 26, 1992)

(unpublished).

     In connection with his argument regarding the application

of U.S.S.G. § 2K2.1(c), McDonnell challenges the fact-finding

procedure used by the district court.    McDonnell contends that

where a defendant objects to the PSR’s factual recitations or

to the PSR’s application of the Sentencing Guidelines, the

Government must offer evidence that proves the PSR’s disputed

facts or the PSR’s application of the Sentencing Guidelines.

McDonnell concedes that his challenge to the district court’s

fact-finding procedures is foreclosed by United States v. Reyna,

130 F.3d 104, 112 (5th Cir. 1997), but he raises the issue to

preserve it for Supreme Court review.

     In Reyna “the district court considered the facts set out

in the PSR as well as the contrary facts proffered by Reyna,

and found that the PSR was more reliable.”    Id.   This court

determined that the district court had thus fulfilled the

requirement to resolve specifically disputed issues of fact if

it intends to use such facts as a basis for sentencing.     Id.

Reyna imposes no requirement that the Government come forward
                            No. 03-20639
                                 -3-

with evidence at sentencing.   See id.     McDonnell’s argument is

foreclosed.

     McDonnell also argues that a conflict exists between the

district court’s oral pronouncement of sentence and the written

judgment because the written judgment contains a condition of

supervised release prohibiting the possession of a dangerous

weapon, but at the sentencing hearing, the court did not

mention this prohibition.   For the reasons outlined in United

States v. Torres-Aguilar, 352 F.3d 934, 936-38 (5th Cir. 2003),

we conclude that the district court’s omission of the dangerous-

weapon prohibition during the oral pronouncement of sentence did

not create a conflict with the sentence set forth in the

judgment.

     McDonnell’s sentence is AFFIRMED.